COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Sheri Bernstein

Appellate case number:    01-14-00802-CV

Trial court case number: 2014-30917

Trial court:              311th District Court of Harris County

       On September 30, 2014, Relator Sheri Bernstein filed her “Motion for Emergency Relief
Emergency Stay of Proceedings.” The motion is DISMISSED for want of jurisdiction. See, e.g.
In re Geico General Insurance Company, No. 01-06-00406-CV, 2006 WL 2506677, at *1 (Tex.
App.—Houston [1st Dist.] August 31, 2006, no pet.), citing In re Dr. John C. Kelleher, 999
S.W.2d 51 (Tex. App.—Amarillo 1999, no pet.) (rule authorizing any just relief does not provide
Court of Appeals with jurisdiction to grant emergency stay where party has not yet filed petition
for mandamus relief); TEX. R. APP. P. 52.1, 52.10(b).
       Further, the motion filed does not contain the correct trial court cause number, does not
include a record of any order complained of, nor does it properly identify opposing parties or
counsel.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: October 1, 2014